                             UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF WISCONSIN



          UNITED STATES OF AMERICA

                            v.                                 COUNSEL ONLY STATUS CONFERENCE

             DEREK LIEBERGEN, et al.                                          Case No. 19-CR-176


HONORABLE WILLIAM C. GRIESBACH, presiding                                             Time Called: 4:31 pm
Proceeding Held: January 17, 2020                                                  Time Concluded: 4:37 pm
Deputy Clerk: Lori                                                                           Tape: 011720

Appearances:


UNITED STATES OF AMERICA by:                                William J. Roach


MALACHI J. ROOT, by:                                        Michelle L. Jacobs (via telephone)
KALA KENNEDY, by:                                           Timothy P. Geary
PETER F. THAO, by:                                          Thomas G. Wilmouth
WAYNE L. STILEN, by:                                        Martin J. Pruhs (via telephone)
CHRISTOPHER S. ULLMER, by:                                  Shane Brabazon
JEREMY M. LUDWIG, by:                                       Steven G. Richards
US PROBATION OFFICE by:




Mr. Roach updates the Court as to the status of the case. Two plea agreements have been filed, one plea has been
taken, and plea agreements have been sent out to remaining defendants. Mr. Roach anticipates the case will
resolve short of trial. Mr. Roach requests the matter be set for Status Conference in 30 days. A trial date could
be set at the next hearing if necessary. There are no objections from counsel in attendance.

Counsel Only Status Conference or Change of Plea Hearing is scheduled for February 21, 2020 at 3:00 pm.
Counsel are instructed to notify the clerk’s office if this date is to be a change of plea for their client and to make
the marshals aware for transport of defendant. The Court will allow telephone appearance unless their client
is going to be entering a plea.

Counsel may contact the clerk’s office to schedule a change of plea date for their client if unavailable on the 21st.

In the interest of justice, the Court excludes time from today through February 21, 2020 under the Speedy Trial
Act.


                 Case 1:19-cr-00176-WCG Filed 01/21/20 Page 1 of 1 Document 93
